ACCEPTED
                                                                                       05-15-00080-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                  3/30/2015 4:10:32 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                                   NO. 05-15-00080-CV

                               IN THE COURT OF APPEALS
                                                                     FILED IN
                            FOR THE FIFTH DISTRICT OF TEXAS   5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                                                              3/30/2015 4:10:32 PM
                                  JOHN H. WHITFIELD,                LISA MATZ
                                AND TAMMY WHITFIELD,                  Clerk


                                       Appellants,
                                           v.

                                FIG TREE APARTMENTS,

                                       Appellees.


                              MOTION TO DISMISS APPEAL



                                        Claire Elizabeth Carroll
                                        State Bar No. 24092224
                                        MUNSCH HARDT KOPF & HARR PC
                                        500 N. Akard Street, Ste. 3800
                                        Dallas, Texas 75201-6659
                                        Tel: (214) 855-7500
                                        Fax: (214) 855-7584
                                        ccarroll@munsch.com
                                        ATTORNEY FOR APPELLEE,
                                        FIG TREE APARTMENTS




MOTION TO DISMISS APPEAL                                                 Page 1 of 3
MHDocs 6037890_2 11077.16
                                MOTION TO DISMISS APPEAL


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE FIFTH

JUDICIAL DISTRICT OF TEXAS:

Appellee Fig Tree Apartments files this Motion to Dismiss the Appeal, and would respectfully

show the Court the following:

    1. Appellants are John H. Whitfield and Tammy Whitfield.              Appellee is Fig Tree

        Apartments.


    2. The trial court entered its Amended Final Judgment on January 15, 2015. On January 21,

        2015, Plaintiff Tammy Whitfield filed a Notice of Appeal.


    3. On January 21, 2015, the parties reached a settlement agreement. The terms of this

        agreement were entered into the record orally at a hearing that same day. The Reporter’s

        Record for that hearing is attached hereto as Exhibit 1.


    4. Pursuant to the settlement agreement, on January 23, 2015, the trial court: (1) vacated the

        January 15, 2015 Judgment, a true and correct copy of which is attached as Exhibit 2; and

        (2) entered a new judgment, a true and correct copy of which is attached as Exhibit 3.

        Accordingly, this appeal is moot.


    5. Pursuant to the settlement, Appellee Fig Tree Apartments seeks a dismissal of this appeal

        with prejudice.




MOTION TO DISMISS APPEAL                                                              Page 2 of 3
MHDocs 6037890_2 11077.16
WHEREFORE, PREMISES CONSIDERED, Appellee Fig Tree Apartments respectfully

requests that the Court dismiss this appeal with prejudice, and for such other and further relief as

to which it may be justly entitled.


Dated: March 30, 2015

                                              Respectfully Submitted,

                                              MUNSCH HARDT KOPF & HARR, PC.



                                              Claire Elizabeth Carroll
                                              State Bar No. 24092224
                                              E-mail: ccarroll@munsch.com
                                              500 N. Akard Street, Ste. 3800
                                              Dallas, Texas 75201-6659
                                              Tel: (214) 855-7500
                                              Fax: (214) 855-7584
                                              ATTORNEY FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been sent via
certified mail, return receipt requested, on this 30th day of March, 2015, to the following:

John H. Whitfield                                  Tammy Whitfield
2110 Mosier Avenue                                 2110 Mosier Avenue
Apartment 115B                                     Apartment 115B
Dallas, Texas 75205                                Dallas, Texas 75205




                                                     ____________________________________
                                                     Claire Elizabeth Carroll




MOTION TO DISMISS APPEAL                                                                Page 3 of 3
MHDocs 6037890_2 11077.16
EXHIBIT 1
                                                                   1


 1                           REPORTER'S RECORD

 2                              VOLUME 1 OF 1

 3            TRIAL COURT CAUSE NO. 14-06144-C

 4   FIG TREE APARTMENTS,              (    IN THE COUNTY COURT
                                       (
 5           Plaintiff,                (
                                       (
 6   VS                                (    AT LAW NO. 3
                                       (
 7   JOHN H. WHITFIELD and ALL         (
     OTHER OCCUPANTS, TAMMY L.         (
 8   WHITFIELD,                        (
                                       (
 9           Defendants.               (    DALLAS COUNTY, TEXAS

10

11                -----------------------------------

12                           RULE 11 AGREEMENT

13                -----------------------------------

14

15

16

17

18

19

20

21             On the 21st day of January, 2015, the following

22   proceedings came on to be heard in the above-entitled and

23   numbered cause before the Honorable Sally L. Montgomery,

24   Judge presiding, held in Dallas, Dallas County, Texas:

25             Proceedings reported by machine shorthand.




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                  2


 1                   A P P E A R A N C E S

 2
     GREGORY C. NOSCHESE
 3   SBOT NO. 00797164
     Munsch Hardt Kopf & Harr, P.C.
 4   500 N Akard St
     3800 Lincoln Plz
 5   Dallas, TX 75201
     214/855-7589
 6   ATTORNEY FOR PLAINTIFF

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                         3


 1                                  INDEX

 2   JANUARY 21, 2015

 3                                                       Page     Vol.

 4   Announcements. . . . . . . . . . . . . .              4       1

 5   Proceedings. . . . . . . . . . . . . . .              4       1

 6   Adjournment. . . . . . . . . . . . . . . . .

 7   Court Reporter's Certificate . . . . . . . .                  207

 8   2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                          P R O C E E D I N G S

24            THE COURT:    Back on the record on 14-6144-C.

25            Starting with you, state your name for the




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                           4


 1   record.

 2               MR. NOSCHESE:     Greg Noschese N-o-s-c-h-e-s-e.

 3               THE COURT:    You're an attorney?

 4               MS. CAROL:    Yes, ma'am.

 5               THE COURT:    State your name.

 6               MS. CAROL:    Claire Carol.

 7               THE COURT:    Okay.   I'm going to swear you both

 8   in.

 9               (The witnesses were sworn.)

10               THE COURT:    Okay.   And so it's Tammy and John

11   Whitfield.

12               MR. WHITFIELD:     Yes, ma'am.

13               MS. WHITFIELD:     Correct.

14               THE COURT:    My understanding is you have an

15   agreement in this case.

16               There was a judgment signed January 9.           It was

17   amended January 15th, and I think -- let me see if I can

18   state this, and if y'all agree.         The agreement is that

19   Fig Tree Apartments will forgo their monetary judgment

20   against the Whitfields and that the Whitfields -- and let

21   you stay until January 30.

22               MR. NOSCHESE:     Correct, Your Honor.

23               THE COURT:    Which is a Friday.      I assume

24   midnight?

25               MR. NOSCHESE:     Yes, ma'am.    Yes, Your Honor.




                               Janet E. Wright
               Official Court Reporter - County Court At Law No. 3
                                  214/653-7831
                                                                          5


 1   11:59.

 2               THE COURT:   What happened to the 31st?

 3               MR. NOSCHESE:    It was always the 30th.

 4               THE COURT:   Okay.   January 30th.     And that the

 5   Whitfields will drop any discrimination charges against

 6   them or complaints against Fig Tree Apartments.            It will

 7   be mutual.    And what I could do -- I've been thinking

 8   ever since y'all have been here -- I could vacate my

 9   judgments.    And then if they're not out by midnight

10   Friday night, I will sign another judgment.

11               MR. NOSCHESE:    Actually, Your Honor, if the

12   Court could enter a new order today.

13               THE COURT:   I can do that.     That would get us to

14   the 31st.

15               MR. NOSCHESE:    That carries to that Monday.

16               THE COURT:   But, see, I won't know is the

17   problem.

18               MR. NOSCHESE:    If the Court could enter an

19   order --

20               THE COURT:   I could sign a judgment dated --

21               MR. NOSCHESE:    The 23rd.

22               THE COURT:   -- the 23rd.

23               MR. NOSCHESE:    Correct.

24               THE COURT:   So that'll give me jurisdiction

25   through February 2nd.       So I would need to hear from y'all




                              Janet E. Wright
              Official Court Reporter - County Court At Law No. 3
                                 214/653-7831
                                                                           6


 1   February 2.     If you're out, I will vacate that judgment,

 2   and we'll just dismiss it, and that'll be the end of it.

 3   Except in the meantime we'll have a Rule 11 where you all

 4   agreed to drop all complaints against them of any kind.

 5               Will that work?

 6               MR. WHITFIELD:     Yes, ma'am.

 7               MR. NOSCHESE:     The only thing that we had agreed

 8   on with Mrs. Whitfield was the 570 that's in the registry

 9   of the court would go to the landlord.

10               MS. WHITFIELD:     What are your thoughts on that?

11               MR. WHITFIELD:     Well, I paid 570 for 202.        We

12   was trying to get it back so we could find a place to go.

13   That's why -- because they called -- someone called.

14               THE COURT:    But you only paid 570 over four

15   months.     So they really are definitely entitled to that

16   money.

17               You really should.      You just need to find

18   another place, but you will have a clean bill of health.

19   You will not have anything hanging over your head.              And

20   you've only paid $570 for four months to stay there.

21               MR. WHITFIELD:     I understand that, Your Honor,

22   but what I'm saying is the reason why I couldn't pay is

23   because of what happened.

24               THE COURT:    That's up to y'all.      You can discuss

25   that.




                               Janet E. Wright
               Official Court Reporter - County Court At Law No. 3
                                  214/653-7831
                                                                         7


 1              MR. WHITFIELD:      So if we can get our money back.

 2   Somebody called my parole officer about my rent and

 3   everything, trying to get me sent back to prison and

 4   everything.

 5              THE COURT:   I'm going to let y'all go chat for

 6   another minute and tell me what you want to do.           I guess

 7   the issue is over the 570.

 8              I don't want to get involved in this.        Y'all

 9   talk.

10              MS. WHITFIELD:      May I ask you a question?

11              THE COURT:   No, I'm going to wait.

12              (Pause)

13              THE COURT:   And?

14              MR. NOSCHESE:    Your Honor, I couldn't figure out

15   exactly what they wanted.       They continue to want the 570

16   in the registry.     And, given all of the other sacrifices

17   the client's already made, we're just not willing to do

18   that.

19              THE COURT:   Okay.    Well, you don't have to.

20              Here's the thing, guys.      If you don't reach an

21   agreement -- you weren't here for the discussion

22   earlier.

23              MR. WHITFIELD:      No, ma'am.

24              THE COURT:   But here's the thing.       They are

25   entitled to get a writ of possession today.          So they're




                             Janet E. Wright
             Official Court Reporter - County Court At Law No. 3
                                214/653-7831
                                                                          8


 1   going to get it, like, tomorrow or the day after if you

 2   don't reach an agreement.      This gives you another week.

 3            MR. WHITFIELD:     So just give us one week.

 4            THE COURT:    Yeah.    There was a judgment against

 5   you on the 9th in the first place.       So basically what I'm

 6   going to let them do is have that judgment back on the

 7   9th or we can just leave the one we've got right now.

 8   They can still get their writ.

 9            MR. WHITFIELD:     Okay.   Well --

10            THE COURT:    If they don't want to give it to

11   you, they don't have to.     And you will be out, and you

12   will not have a clean bill, and you will have a judgment

13   against you.   So you can still go ahead and pursue your

14   actions against them, but I would rather have a clean

15   bill of health and have an extra week to try to scrape

16   together some more money.

17            MR. WHITFIELD:     I feel like if I have one week,

18   ma'am, I'm pretty sure I could talk to my dad and my

19   grandmother because I feel like the reason why I couldn't

20   work, ma'am, is because of Eddie Payne.        He got me locked

21   up, and he lied.    I could prove everything.

22            So I would rather take my chance and fight.            We

23   was humiliated.    He paid somebody --

24            THE COURT:    Here's the thing.      You're still

25   going to have an eviction judgment against you.          It's




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                              9


 1   going to affect your ability to rent from now on.               I

 2   frankly would rather walk away and not take my chances

 3   with a clean bill of health and pray for forgiveness.

 4   It's up to you.      But it's your decision.

 5               MS. WHITFIELD:       May I ask something at this

 6   point, though?      If Mr. Payne or any parties make any

 7   retaliatory statements from this point forward --

 8               THE COURT:    You can get him.

 9               MS. WHITFIELD:       So we're clear with that.          We

10   can still go from this day forward.

11               THE COURT:    Yes.

12               MR. WHITFIELD:       Okay, ma'am.

13               THE COURT:    I don't know how they're going to

14   retaliate because you'll have an agreement to move out.

15               MS. WHITFIELD:       Mr. Payne is --

16               THE COURT:    I don't know how you -- I don't

17   think you're going to be able to get somebody to go and

18   find you innocent as in the Innocent Project.            I think

19   you're stuck with whatever has occurred.           So I don't

20   think your retaliation lawsuit -- you'll have a hard time

21   winning it.     At least they haven't hurt your rental

22   record.

23               MS. WHITFIELD:       I'm looking at that aspect.

24               THE COURT:    It's very important.

25               MS. WHITFIELD:       Right.   Also, I wanted




                               Janet E. Wright
               Official Court Reporter - County Court At Law No. 3
                                  214/653-7831
                                                                      10


 1   clarification, if I may.       He said that if we're not out

 2   by midnight, January 30 or 31.

 3              THE COURT:    30.

 4              MS. WHITFIELD:      Then a motion goes forward for

 5   what again?

 6              THE COURT:    Then the judgment will stay in

 7   place.   I'm signing a new date on it so they can come in

 8   on Monday and dismiss it.       You can, too.     Tell them

 9   you've moved.     And I'm going to vacate this judgment.        It

10   will just be a dismissal.       That's why I'm going to sign a

11   new one so I still have jurisdiction, and you can move

12   out.

13              MS. WHITFIELD:      Okay.    But we do have to be out

14   by midnight, January 30, no ifs, ands, or butts, or that

15   judgment stands?

16              THE COURT:    Right.

17              MRS. WHITFIELD:     So that's what? Nine days?

18              MR. WHITFIELD:      Five days.

19              THE COURT:    Yeah, but you've had since the 9th

20   of January.

21              MS. WHITFIELD:      Right.    I understand.    I'm just

22   thinking out loud.

23              THE COURT:    Normally it's five days.        And if you

24   hadn't put the money in the registry like you did --

25              MS. WHITFIELD:      It would have already taken




                              Janet E. Wright
              Official Court Reporter - County Court At Law No. 3
                                 214/653-7831
                                                                         11


 1   place.

 2               THE COURT:    Right.    So the 570 bought you a

 3   month, really.

 4               MS. WHITFIELD:     So I guess what I'm saying is if

 5   any parties thereof make any comments, slanders --

 6               THE COURT:    Just between you guys.       It's, So

 7   what?

 8               MS. WHITFIELD:     From going forward, we can do

 9   that.

10               THE COURT:    Only if it's made to a third party.

11   Y'all should keep it clean between you all.            It's not a

12   big deal.     It's just words.

13               Didn't your grandparents or parents say, Sticks

14   and stones can break my bones, but words can never hurt

15   me?

16               MS. WHITFIELD:     But if anything comes about --

17               THE COURT:    It's not going to affect you getting

18   a new home.

19               Now, you talk to your clients and tell them they

20   have a clean bill of health, so they can move.

21               MR. NOSCHESE:     I will.   And likewise, Your

22   Honor, we ask the Court tell the Whitfield's --

23               THE COURT:    They're giving up all claims.

24   Besides, your tearing the place down.           How can they hurt

25   you?     It's incinerated.




                               Janet E. Wright
               Official Court Reporter - County Court At Law No. 3
                                  214/653-7831
                                                                        12


 1            MR. NOSCHESE:     Actually --

 2            THE COURT:     Y'all are going to be out of

 3   business for a while.    So how can they damage you?         Put

 4   you out of business?    No, you're out of business.

 5   They're just trying to drop it and move on.

 6            Hang on a minute.

 7            (Pause)

 8            THE COURT:     Here's what we're doing.      I'm going

 9   to vacate my January 15th judgment.       I'm going to sign

10   another judgment that you all are going to agree to,

11   which is the January 9 judgment.       And the only difference

12   is between the two, if you recall, it's a supersedeas

13   bond because you're going to give up your right to appeal

14   on this one.

15            And my understanding is there's an agreement

16   among you all -- and tell me if this is true or not --

17   that the Whitfields will vacate this property by

18   midnight, January 30, and the apartment will therefore

19   have possession January 31st.      And in return they will

20   not only extend this added possession time for you, but

21   they will drop the money judgment against you that's

22   going to be reflected in this January 23rd judgment I'm

23   drafting up, which I'm not signing today.        I'm not going

24   to sign it until January 23rd so that I still have

25   jurisdiction February 2.     So if y'all move out, this will




                             Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                         13


 1   be vacated, and there will be just an order to dismiss

 2   against you.

 3               MS. WHITFIELD:    Okay.

 4               THE COURT:   And this will let you move.         It will

 5   clean up your rental record.        They get the $570 in the

 6   registry, which they're definitely due.        And in return my

 7   understanding is the Whitfields will drop all complaints

 8   and claims against Fig Tree Apartments for conduct that's

 9   occurred between the parties in the past.

10               MS. WHITFIELD:    Correct.

11               THE COURT:   Correct.

12               MS. WHITFIELD:    Correct.

13               THE COURT:   Mr. Whitfield.

14               MR. WHITFIELD:    Yes, ma'am.

15               MR. NOSCHESE:    That is correct, Your Honor.          If

16   I could have clarification to add the HUD cause number.

17               THE COURT:   Sure, I'll let you do that.         And

18   what we're doing right now is a Rule 11.        It's like a

19   contract.    It's on the record, so it's the same thing as

20   if you wrote it down.       So go ahead.

21               MR. NOSCHESE:    HUD case number 06-15-0351-8.

22   And that would have to be dismissed on or before January

23   30th of 2015.

24               THE COURT:   That Friday afternoon.     Maybe you

25   need -- they should have your phone number, and somehow




                              Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                    14


 1   y'all need to get back and forth.        You need to do

 2   something in writing where he can have it by that

 3   afternoon.   Has to be during business hours and not at

 4   4:59.   You may want to do it the day before once you get

 5   it straight where you're moving.        It wouldn't hurt if you

 6   could move a day or two earlier and dismiss it, the

 7   sooner, the better.

 8              MR. NOSCHESE:    The only other thing, Your Honor,

 9   I was seeking clarification on is it's release of all

10   claims against the Fig Tree Apartments, its employees,

11   agents, and property managers.

12              THE COURT:   Correct?

13              MR. WHITFIELD:    (Witness nods.)

14              THE COURT:   Got to say something.

15              MR. WHITFIELD:    Yeah.

16              THE COURT:   Okay.

17              MS. WHITFIELD:    And that's where my question

18   came.   That's pursuant to anything that has happened to

19   this date, correct?

20              THE COURT:   Yes, and it's called priorty claim,

21   prior to right this minute.

22              MS. WHITFIELD:    Yes, ma'am.    Yes, Your Honor.

23              THE COURT:   We're just going to bury the

24   hatchet.

25              MS. WHITFIELD:    So if anything were to take




                             Janet E. Wright
             Official Court Reporter - County Court At Law No. 3
                                214/653-7831
                                                                          15


 1   place after this date with those parties again, if they

 2   did something again, would that also be --

 3             THE COURT:    Yeah, but let me tell you what.          I

 4   don't know how it's going to damage it.          You're not going

 5   to have a very good claim.       How is he going to damage

 6   you?   You're going to move.      You're going to have a

 7   spotless record.

 8             The only damage would be if the apartment gave

 9   you all a bad reference, and they can not give you a bad

10   reference.   That would be the only thing that would

11   create a damage.

12             MS. WHITFIELD:     Or if they tried to do something

13   like they did with him before that started this whole

14   situation.

15             THE COURT:    Well, sure, you know, but that would

16   be a whole new incident.

17             MS. WHITFIELD:     Right.   So we would be free on

18   that, correct?

19             THE COURT:    Right.

20             You can't enter this until the 23rd.

21             MR. NOSCHESE:     That is correct, Your Honor.

22             THE COURT:    I'm going to give it to you.          You'll

23   need to get it to my clerk.       I'll forget.     And he doesn't

24   need it before the 23rd.

25             MR. NOSCHESE:     Okay.




                             Janet E. Wright
             Official Court Reporter - County Court At Law No. 3
                                214/653-7831
                                                                    16


 1            THE COURT:    Okay.    I'm sorry for the issues.

 2            MR. NOSCHESE:     Everybody's on their way to a new

 3   and fresh start.

 4            Your Honor, can we make it clear that they

 5   agreed to all the terms that we've discussed?

 6            THE COURT:    I think they did.      Why don't you say

 7   yes again.

 8            MS. WHITFIELD:     Yes.

 9            MR. WHITFIELD:     Yes.

10            MR. NOSCHESE:     Voluntary, nobody's forcing them

11   to do anything.

12            MS. WHITFIELD:     Well, considering the

13   circumstances.

14            THE COURT:    Tough choices.

15            MS. WHITFIELD:     Yeah, tough choices.      Right.

16            THE COURT:    Right.

17            MR. WHITFIELD:     Yes, ma'am.

18            THE COURT:    Okay.    Good luck.

19            MS. WHITFIELD:     Thank you.

20            MR. NOSCHESE:     Thank you, judge.

21            (End of proceedings)

22

23

24

25




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                                  17


 1   STATE OF TEXAS        )

 2   COUNTY OF DALLAS      )

 3          I, Janet E. Wright, Official Court Reporter in and

 4   for the County Court of Dallas County, Texas, County

 5   Court at Law

 6   Number Three, State of Texas, do hereby certify that to

 7   the best of my ability the above and foregoing contains a

 8   true and correct transcription of all portions of

 9   evidence and proceedings requested in writing to be

10   included in the Reporter's Record, in the above-styled

11   and -numbered cause, all of which occurred in open court

12   or in chambers and were reported by me.

13          I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted by the respective parties.

16          I further certify that the total cost for the

17   preparation of this Reporter's Record is $85.00 and was

18   paid by Mr. Noschese.

19          WITNESS MY OFFICIAL HAND this the 25th day of

20   January, 2015.

21                                     /s/ Janet E. Wright
                                  _______________________________
22                                JANET E. WRIGHT, Texas CSR #1532
                                  Expiration Date: 12-31-15
23                                Official Court Reporter
                                  County Court-at-Law No. 3
24                                600 Commerce Street, Suite 585
                                  Dallas, Texas 75202
25                                214/653-7831




                               Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
EXHIBIT 2
                                                  Cause No. cc- 14-6144-c


 Fig Tree Apartments                                                 IN THE COUNTY COURT

                  Plaintiff

 vs.                                                                    AT LAW NO. 3

 John H Whitfield eta!
          Defendant                                                  DALLAS COUNTY, TEXAS

                                             f-~.i ;£r-.{0Yv-J/4'-I-a~~l                                                       J

                   ORDER 10 VACA T9JAMENDED FINAL
                       q,b{1.14-4.. fvu-..
                                                                   JUDGMEN~    .
                                                                    ar-~-w..l ~pr .
                                                                                    Ja~t juj;_.·~/'-t"I_J  t(


        On th~1 ~th day ~f January, 2015, thi~ Court, s igne~~ Amended Final Judgment. The
 Court has reconsidered 1ts order;and finds tfli's order:.shoulo be vacated.
                                                      ~-

·-t         IT IS,      TJ-IEREFO~E, OI~DERED, ADJUDGED AND DECREED by the Court that the;-;;_~:/":'
       1
...,Jl.t-tL rN-
        0         .J     Jj, 1/'l//S ~~:t ~
 Amended Final~udgment ~ vacated.
                      Lij V;s·;;s"'
                          SO ORDERED this    JA day of January, 20 15
                                             JJ




                                                                                   CC - 14 - 06144-C
                                                                                   COVA
                                                                                   UROER - VACATE (OCA - REOPEN CASE)
                                                                                   741911



                                                                                   \II\ \lllllllllll\11\lll\1\l\111111111Ill
EXHIBIT 3
                                                                          CC- 14- 06144-C
                                                                          CfJ
                                                                          FINAL JUDGMENT
                                                                          1429&3



                                  CAUSE NO. CC-14-06144-C                 1111 111111111111111111111111111111111111



FIG TREE APARTMENTS,                             §           IN THE COUNTY COURT
                                                 §
               Plaintiff                         §
                                                 §
VS.                                              §           DALLAS COUNTY, TEXAS
                                                 §
                                                 §
JOHN H. WHITFIELD, TAMMY LYNN                    §
WHITFIELD And All Other Occupants                §
                                                 §
               Defendants                        §           COUNTY COURT NO.3

                                       FINAL JUDGMENT

       Came on for trial on the 23~"~-lof January, 2015, the above entitled and numbered cause.

Plaintiff and Defendants appeared . All issues of fact and law were tried to the Court. The Court,

after having received the evidence presented, testimony of the witnesses and argument of counsel

issues the following order.

       The Court finds that Plaintiff is entitled to exclusive possession of that residence located

at 2110 Moser Ave., #115B, Dallas, Texas 75206, the "Property").

       The Court further finds that Plaintiff is entitled to recover the following amounts:

               a)   court costs in the amount of $206.00~ and

               b)   damages in the amount of $2,280.00 in past due rent less the $570 in the

               Registry of the Court for a total amount of $1710.00.

       The Court finds that an appeal bond has been paid into the registry of the court in the

amount of $570.00, and the Court Orders that this appeal bond be paid to the Plaintiff upon

presentation of this Judgment.

       IT lS ORDERED that Plaintiffs FIG TREE APARTMENTS shall have and recover

Judgment against Defendants JOHN H. WHITFIELD and TAMMY LYNN WHITFIELD the
total amount of $1960.00 plus post-judgment interest in the amount of 5% per annum until

judgment is paid in full.

         ORDERED that Plaintiff shall be entitled to possession of the Property     rJn.~'t.."];c..t-.3?
'Zo/5                                                                                              I'
     I
                       , and the Clerk of this Court is so directed, to issue a Writ of Possession in

favor of Plaintiff to allow Plaintiff possession of the Property.

         This judgment is a final judgment as to these parties.
                            ,-J'
         SIGNED thisZ1 day of January, 2015,